Balio and Callahan, JJ.
(dissenting). We respectfully dissent. The issue whether defendant acted under the influence of extreme emotional disturbance was a question for the jury to *918decide upon its evaluation of the expert testimony (see, People v Grinan, 161 AD2d 325, lv denied 76 NY2d 857). Where the jury is presented with conflicting expert testimony about defendant’s mental capabilities and capacity to form an intent, it had the right to accept or reject the opinion of any expert (see, People v Wood, 12 NY2d 69, 77; People v Mitchell, 149 AD2d 968, 969, lv denied 74 NY2d 744). We disagree with the majority’s conclusion that the rebuttal testimony offered by the People was "unavailing and equivocal”. Upon our review of the record, we find no basis to disturb the jury’s rejection of defendant’s affirmative defense of extreme emotional disturbance and, thus, the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Supreme Court, Erie County, Easier, J. — Murder, 2nd Degree.) Present — Green, J. P., Balio, Fallon, Callahan and Boehm, JJ.